DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
New rejections are being added under 112(b). Therefore, this application is made non-final.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial piston machine having an adjusting cylinder which extends parallel to the first axis of rotation of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5-7, and 9-12 are objected to because of the following informalities:  
Claim 1 at lines 23-24 should read ”the joint body receptacle such that the joint body is movable with a directional component in a direction of movement of the adjusting piston”. 
Claim 1 at line 25 should read ”receptacle about a second axis of rotation running parallel to the pivot axis of the swash plate”.
Claim 1 at lines should read “the receiving hole has a receiving hole central longitudinal axis, the receiving hole central longitudinal axis”.
Claim 1 at the last two lines should read “the pivot axis of the swash plate and does not intersect the central longitudinal axis of the adjusting piston”.  
 	Claim 6 should read “wherein the joint body includes a spherical bushing that forms the spherical surface, the spherical bushing being held on a journal”.  
Claim 3 should read “wherein the receiving hole central longitudinal axis extends”.
Appropriate correction is required.
Dependent claims are objected to based on their dependency to the claims objected to in detail above.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states: “an adjusting cylinder, which extends parallel to or obliquely with respect to the first axis of rotation and is located on one side of the drive shaft and of the cylinder drum”. There appears to no support in the specification as filed for the “parallel” limitation in the specification as filed. Therefore, it is considered new matter.
Dependent claims are rejected based on their dependency to claim 1.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 at line 12 states “parallel or obliquely”. There appears to be no disclosure of a parallel adjusting cylinder and thus the claim limitations are inconsistent with or conflict with the specification as filed. Page 5 at lines 10-15 of the specification as filed appears to make clear that the adjusting piston is not parallel. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	Claim 1 at line 23 states “closely guided”. Claim 1 at line 30 states “slightly larger”. Claim 7 at lines 4-5 state: “substantially smaller”. Closely, slightly, and substantially are relative terms which render the claims indefinite. The terms “closely, slightly, and substantially” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 	Claim 1 at line states “and into which the joint body enters via the spherical surface”. The meaning of this limitation is unclear. In particular, it is unclear what meaning “via the spherical surface” adds.
 	Claim 1 at lines states: “and into which the joint body enters via the spherical surface”. The meaning and intended scope of this limitation is unclear.
   	Claim 3 states “wherein the receiving hole axis extends perpendicularly to the central longitudinal axis of the adjusting piston such that the joint body is movable in the joint body receptacle perpendicularly to the central longitudinal axis of the adjusting piston”. The limitations “such that the joint body is movable in the joint body receptacle perpendicularly to the central longitudinal axis of the adjusting piston”  appear to be already present in claim 1 at part (iii). Therefore, the intended scope of claim 3 is unclear. 
 	Claim 5 states “wherein the joint body is a ball journal that defines the spherical surface, the ball journal being fastened via being pressed in or screwed in to the one of the adjusting piston and the swash plate”. The limitation “the one of the adjusting piston and“ should be removed from the claim because the joint body is claimed as being on the swash plate in claim 1 at line 20.
 	Dependent claims are rejected as being dependent upon the claims rejected in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose US 2265314 in view of Lilla US 20050252369
 	Rose discloses: 
 	1. (Currently amended) A hydrostatic axial piston machine of swash plate construction, comprising: a housing (32, 92); a drive shaft 34 mounted in the housing rotatably about a first axis of rotation; a cylinder drum 96 connected in a rotationally secure manner to the drive shaft and having displacement pistons 98; a swash plate 102 mounted in the housing, the swash plate having a face on which the displacement pistons are supported and, by pivoting the swash plate about a pivot axis, the angular position of the face with respect to the first axis of rotation is variable to adjust a swept volume; and an adjusting device comprising: an adjusting cylinder 92, which extends longitudinally at most slightly parallel to or obliquely with respect to the first axis of rotation and is located on one side of the drive shaft and of the cylinder drum; and a double-acting adjusting piston 108, which is longitudinally movable in the adjusting cylinder and comprises a piston section (larger diameter left end of 108) and a piston rod (smaller diameter right end of 108), the piston rod being connected in a fixed manner to the piston section (108 is one piece), guided in a guide bore (see annotated Fig 1) adjoining the adjusting cylinder, and articulated to the swash plate (via 106), wherein: wherein a joint between the adjusting piston and the swash plate is a movable swivel joint (see the joint at 106), which comprises a joint body (shaft portion of 106) on the swash plate, and a joint body receptacle defined in the adjusting piston (see the receptacle of the spherical portion of 106), and wherein the joint body is (i) closely guided in the joint body receptacle in a direction of movement of the adjusting piston(see Fig 1), (ii) rotatable relative to the joint body -2-R.391352 (2179-0601) Serial No. 17/389,711 receptacle about a second axis of rotation running parallel to the pivot axis (106 rotated as the piston 108 moves), 
the joint body has a spherical surface, (see spherical portion in Fig 1 herein) and the joint body receptacle is a receiving hole having a diameter that is slightly larger than a diameter of the spherical surface (see Fig 1) and into which the joint body enters via the spherical surface (unclear what this limitation means, see shaft of 106 which moves in and out), the receiving hole has a receiving hole axis, the receiving hole axis and a central longitudinal axis of the adjusting piston defining a plane (see Fig 1), 
 	Although Rose discloses the center of the spherical portion of 106 is offset slightly from the center axis of 108 towards the swash plate 102, the exact nature of the joint body receptacle of Rose is unclear and thus Rose does not appear to disclose the  limitations (iii) movable relative to the joint body receptacle with a directional component perpendicular to the direction of movement of the adjusting piston and perpendicular to the second axis of rotation, and a center of the spherical surface moves on a circular arc defined in the plane as the swash plate pivots, the center of the spherical surface is arranged at a first distance from the pivot axis of the swash plate such that the circular arc is spaced apart from the central longitudinal axis of the adjusting piston in a direction towards the pivot axis and does not intersect the central longitudinal axis.  
 	However, Lilla discloses a bore 33 (joint body receptacle) which allows a driving head 32 (joint body) to move perpendicularly to the axis of the adjusting piston 2 and the driving head is offset from the center axis of the adjusting piston 2. 
 	A simple substitution of the joint (joint body and joint body receptacle) of Lilla in place of the joint (joint body and joint body receptacle) of Rose with the predictable result of allowing rotational adjustment via a piston has been held obvious to one of ordinary skill in the art as per MPEP 2143 I. (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the joint as taught by Lilla (joint body and joint body receptacle) as a simple substitution for the joint of Rose (joint body and joint body receptacle) to gain the benefit of simplifying the manufacturing of the joint by using a simple bore for the joint body recess.  

    PNG
    media_image1.png
    678
    962
    media_image1.png
    Greyscale


With this modification, Rose as modified above would disclose (iii) movable relative to the joint body receptacle with a directional component perpendicular to the direction of movement of the adjusting piston and perpendicular to the second axis of rotation (32 moving in and out of bore 33 of Lilla as applied to Rose), and a center of the spherical surface moves on a circular arc defined in the plane as the swash plate pivots, the center of the spherical surface is arranged at a first distance from the pivot axis of the swash plate such that the circular arc is spaced apart from the central longitudinal axis of the adjusting piston in a direction towards the pivot axis and does not intersect the central longitudinal axis (In and out of the as the swash plate rotates (this would be the trajectory of the 32 of Lilla as applied to Rose).  
	Rose and modified above discloses:
 	3. (Currently amended) The hydrostatic axial piston machine according to claim 2, wherein the joint body receptacle receiving hole axis extends perpendicularly to the direction of movement central longitudinal axis of the adjusting piston such that the joint body is movable in the joint body receptacle perpendicularly to the direction of movement central longitudinal axis of the adjusting piston (see 33 of Lilla).  
 	9. (Currently amended) The hydrostatic axial piston machine according to claim [[8]] , wherein, when the swash plate is pivoted from a first extreme position into a second extreme position, a third a second distance between the center of the spherical surface of the joint body and the central longitudinal axis of the adjusting piston initially decreases and then increases again (this would be the trajectory of Rose as modified by Lilla above).  
  	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose US 2265314 in view of Lilla US 20050252369 in further view of Wanschura US 7367258.
 	Regarding claim 11, Rose as modified above does not disclose wherein an outside of the piston section of the adjusting piston has an annular groove in which a piston ring rests against a wall of the adjusting cylinder.  
 	However, Wanschura discloses an outside of the piston section (26) of the adjusting piston has an annular groove in which a piston ring rests against a wall of the adjusting cylinder (26 has two grooves each having a piston sealing ring 36 as in Figs 1-2 and the corresponding features in Fig 1).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a piston ring as taught by Wanschura in the system of Rose as modified above to gain the benefit of sealing the sliding piston. 

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose US 2265314 in view of Lilla US 20050252369.
 	Rose discloses: 
 	1. (Currently amended) A hydrostatic axial piston machine of swash plate construction, comprising: a housing (32, 92); a drive shaft 34 mounted in the housing rotatably about a first axis of rotation; a cylinder drum 96 connected in a rotationally secure manner to the drive shaft and having displacement pistons 98; a swash plate 102 mounted in the housing, the swash plate having a face on which the displacement pistons are supported and, by pivoting the swash plate about a pivot axis, the angular position of the face with respect to the first axis of rotation is variable to adjust a swept volume; and an adjusting device comprising: an adjusting cylinder 92, which extends longitudinally at most slightly parallel to or obliquely with respect to the first axis of rotation and is located on one side of the drive shaft and of the cylinder drum; and a double-acting adjusting piston 108, which is longitudinally movable in the adjusting cylinder and comprises a piston section (larger diameter left end of 108) and a piston rod (smaller diameter right end of 108), the piston rod being connected in a fixed manner to the piston section (108 is one piece), guided in a guide bore (see annotated Fig 1) adjoining the adjusting cylinder, and articulated to the swash plate (via 106), wherein: wherein a joint between the adjusting piston and the swash plate is a movable swivel joint (see the joint at 106), which comprises a joint body (shaft portion of 106) on the swash plate, and a joint body receptacle defined in the adjusting piston (see the receptacle of the spherical portion of 106), and wherein the joint body is (i) closely guided in the joint body receptacle in a direction of movement of the adjusting piston(see Fig 1), (ii) rotatable relative to the joint body -2-R.391352 (2179-0601) Serial No. 17/389,711 receptacle about a second axis of rotation running parallel to the pivot axis (106 rotated as the piston 108 moves), 
the joint body has a spherical surface, (see spherical portion in Fig 1 herein) and the joint body receptacle is a receiving hole having a diameter that is slightly larger than a diameter of the spherical surface (see Fig 1) and into which the joint body enters via the spherical surface (unclear what this limitation means, see shaft of 106 which moves in and out), the receiving hole has a receiving hole axis, the receiving hole axis and a central longitudinal axis of the adjusting piston defining a plane (see Fig 1), 
 	Although Rose discloses the center of the spherical portion of 106 is offset slightly from the center axis of 108 towards the swash plate 102, the exact nature of the joint body receptacle of Rose is unclear and thus Rose does not appear to disclose the  limitations (iii) movable relative to the joint body receptacle with a directional component perpendicular to the direction of movement of the adjusting piston and perpendicular to the second axis of rotation, and a center of the spherical surface moves on a circular arc defined in the plane as the swash plate pivots, the center of the spherical surface is arranged at a first distance from the pivot axis of the swash plate such that the circular arc is spaced apart from the central longitudinal axis of the adjusting piston in a direction towards the pivot axis and does not intersect the central longitudinal axis.  
 	However, Lilla discloses a bore 33 (joint body receptacle) which allows a driving head 32 (joint body) to move perpendicularly to the axis of the adjusting piston 2 and the driving head is offset from the center axis of the adjusting piston 2. 
 	A simple substitution of the joint body receptacle of Lilla in place of the joint body receptacle of Rose with the predictable result of allowing rotational adjustment via an adjusting piston has been held obvious to one of ordinary skill in the art as per MPEP 2143 I. (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the joint body receptacle as taught by Lilla as a simple substitution for the joint body receptacle of Rose to gain the benefit of simplifying the manufacturing of the joint by using a simple bore for the joint body receptacle.  
 	Rose as modified above discloses:
 	5. (Currently amended) The hydrostatic axial piston machine according to claim [[4]] 1, wherein the joint body is a ball journal that defines the spherical surface, which is the ball journal being fastened via being pressed in or screwed in to the one of the adjusting piston and the swash plate (see Fig 1 of Rose).  


Allowable Subject Matter
Claims 6-7, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     
 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
5 	 10